                      UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF PENNSYLVANIA
____________________________________

LENA LASHER,                        :
                  Plaintiff,        :
                                    :
            v.                      :                   No. 2:17-cv-04117
                                    :
MICHAEL FARRELL, Esquire;           :
JOHN DETWILER, Esquire;             :
and KANE AND ASSOCIATES;             :
                  Defendants.        :
____________________________________

                                             ORDER

       AND NOW, this 21st day of February, 2020, upon consideration of Defendant Michael
Farrell’s Motion to Dismiss for Failure to File a Certificate of Merit, ECF No. 82, and for the
reasons set forth in the Opinion issued this date, IT IS HEREBY ORDERED THAT:

       1.      The Motion to Dismiss for Failure to State a Claim, ECF No. 82, is GRANTED

               in part and DENIED in part.

       2.      Plaintiff shall have sixty days, until April 21, 2020, to file a Certificate of Merit

               against all remaining Defendants. No extensions shall be granted.

       3.      If Plaintiff fails to file her Certificate of Merit within sixty days, her case will be

               closed.




                                                               BY THE COURT:


                                                               /s/ Joseph F. Leeson, Jr.______
                                                               JOSEPH F. LEESON, JR.
                                                               United States District Court




                                                  1
                                               022020
